
	
		I
		111th CONGRESS
		1st Session
		H. R. 565
		IN THE HOUSE OF REPRESENTATIVES
		
			January 15, 2009
			Mr. Brown of South
			 Carolina (for himself and Mr. Barrett of
			 South Carolina) introduced the following bill; which was referred
			 to the Committee on Armed
			 Services
		
		A BILL
		To prohibit the use of funds to transfer individuals
		  detained by the United States at Naval Station, Guantanamo Bay, Cuba, to Naval
		  Consolidated Brig, Charleston, South Carolina.
	
	
		1.Prohibition on use of funds
			 to transfer individuals detained at Guantanamo Bay, Cuba, to Naval Consolidated
			 Brig, Charleston, South CarolinaNone of the funds appropriated or otherwise
			 made available to any Federal department or agency may be used to transfer any
			 individual detained by the United States at Naval Station, Guantanamo Bay,
			 Cuba, to Naval Consolidated Brig, Charleston, South Carolina.
		
